DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on October 10, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2021 was considered by the examiner.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10, 12, 14-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5,
Claim 5 is indefinite because it does not require the semiconducting channel portion to be a semiconducting metal dichalcogenide. This is because claim 4 is dependent on claim 5, and claim 4 does not require the  semiconducting channel portion to be a semiconducting metal dichalcogenide. Rather, claim 4 allows to the semiconducting channel portion to be a plurality of different materials. Therefore, the claim is indefinite because it appears to be an optional limitation.
Examiner will combine claim  4 and its dependent claim 5 below to more clearly show this.
wherein the channel portion is characterized as comprising at least one 
monolayer of the semiconducting metal dichalcogenide comprising MoS2, WS2, WSe2, MoTe2, InSe, SnSe, GaSe, CrGeTe,
  black phosphorus, tellurene, arsenene, selenene or any combination thereof.
a metal halide, or 
a Group IV semiconductor, 
a Group V semiconductor or 
a VI elemental semiconductor.
As shown above, claim 5 only limits what the monolayer of the semiconducting metal dichalcogenide can be. It does not limit what the semiconducting channel portion can be. Thus, if one chooses a group V semiconductor claim 5 has no effect. 
Thus, for the reasons listed above, claim 5 is indefinite as it is an optional limitation.
Regarding claim 6,
Claim 6 is indefinite because it is unclear what range is being claimed. Is it 2-50 nm or is it 5-30 nm? Because of this one of ordinary skill in the art would not know the metes and bounds of the claim.
Regarding claim 10,
Claim 10 is indefinite as Examiner does not understand what “any combination of (a), (b), and (c)” means in terms of claim 1. What does it mean to be in any combination of a, b, and c. 
Regarding claim 12, 
Claim 12 is indefinite because it is unclear how the device of claim 1 defines a height. The claim is  incomplete for omitting essential structural cooperative relationships of elements in, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what structures of claim 1 define the height.
Regarding claim 14-15,
Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what element in claim 1 enables the device of claim 1 to be characterized as either n-type or p-type. It is unclear whether there is a missing element or not to make the device of claim 1 n-type or p-type.
Regarding claim 16,
Claim 16 is indefinite for similar reasons to claims 14-15 above. What is the new structure which makes the device of claim 1 ambipolar? Or is the structure of claim 1 inherently ambipolar.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 14-16,
Applicant has not added any new structural features to claim 14-16. Rather, it appears that Applicant is simply relabeling the device of claim 1. If Applicant wants to differentiate claims 14-16 from each other, and further limit claim 1 then Applicant is going to have to add a new structural feature to each claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manfrini et al. US 2021/0242225 A1) (“Manfrini”), in view of Park et al. (US 2017/0249983 A1) (“Park”).
Regarding claim 1, Manfrini teaches at least in figure 1:
a portion of AIScN (103a; ¶ 0024); 
a semiconducting channel portion, the channel portion being in electronic communication with the portion of AIScN, and the channel portion (101) comprising a material characterized as a 2D material (Based upon claim 3, the channel needs to comprise a group V material. ¶ 0019 states the substrate, or channel, can comprise a group III-V material. Thus the prior art teaches this limitation as it teaches the channel comprises a group V material), 
A top-gate electric (103b) in in electronic communication with the portion of AIScN (103a);
a source electrode (104a)  in electronic communication with the channel portion (101); and a drain electrode (104b) in  electronic communication with the channel portion (101).

Manfrini does not teach:
a back-gate electrode in electronic communication with the portion of AIScN;
This is because manfrini teaches a top-gate transistor.

Park teaches at least in figures 2A-A to 2A-D:
That a bottom gate, or back-gate, transistor (figures 2A-C to 2A-D) are art recognized obvious variants to a top-gate transistor (figures 2A-A to 2A-B). As such it would have been obvious to one of ordinary skill in the art to modify Manfrini from a top-gate device to a bottom-gate device. This is because both devices are art recognized equivalence as ferroelectric transistors, MPEP 2144.06, and both a suitable for the intended purpose of being used as a memory device.
Regarding claim 2, Manfrini teaches at least in figure 1:
wherein the channel portion (101) is disposed on the portion of AIScN (103a).
Regarding claim 3, Manfrini teaches at least in figure 1:
wherein the channel portion comprises a semiconducting metal dichalcogenide, a metal halide, or a Group IV, V or VI elemental semiconductor (¶ 0019, where Si, SiC, a group III-V, etc. can be used).
Regarding claim 4, Manfrini teaches at least in figure 1:
wherein the channel portion is characterized as comprising at least one monolayer of the semiconducting metal dichalcogenide, a metal halide, or a Group IV, V or VI elemental semiconductor (there is at least one single, or monolayer, of material in the channel portion).
Regarding claims 8-9, 11, and 17 Manfrini teaches at least in figure 1:
Claims 8-9, 11, and 17 claim characteristics of the device. It is obvious/inherent that the prior art would contain the same characteristics as it has the same claimed structure. See MPEP 2112 and MPEP 2114.
Regarding claims 10, Manfrini teaches at least in figure 1:
wherein (a) the back-gate electrode contacts the AIScN portion, (b) the source electrode contacts the channel, (c) the drain electrode contacts the channel, or any combination of (a), (b), and (c) (104a and 104b are in contact with 101). 
Regarding claims 13, Manfrini teaches at least in figure 1:
wherein either one or both of the source electrode and the drain electrode independently comprises Ti, Cr, Au, or Pd (¶ 0028).



Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manfrini, in view of Park, in view of Lee et al. (US 2020/0176610 A1) (“Lee”).
Regarding claim 5, Manfrini does not teach:
wherein the semiconducting metal dichalcogenide comprises MoS2, WS2, WSe2, MoTe2, InSe, SnSe, GaSe, CrGeTe, black phosphorus, tellurene, arsenene, selenene or any combination thereof.

	Lee teaches at least in figures 1 and 7:
	In figure 1 Lee teaches a similar device to Manfrini figure 1. Lee teaches the channel 120 and substrate 110 may be formed of the same material, such as III-V material like Manfrini, or make be formed from separate materails. ¶ 0046. 
	In figure 7 Lee teaches the substrate 110 and channel 420 can be formed from separate materials. ¶ 0099. Lee teaches that the channel can be formed of MoS2 or III-V material. Id. Therefore, Lee teaches that a combined substrate channel combination such as that taught by Manfini is equivalent to a individual substrate and a individual channel. As such it would have been obvious to one of ordinary skill in the art to substitute the individual substrate-channel combination for the combined substrate channel combination as they are equivalent for the same purpose of being a substrate-channel combination. MPEP 2144.06.
Regarding claim 6, Lee teaches:
the thickness of the ferroelectric layer 160 can be from 1.5 nm to 10nm (¶ 0053).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manfrini, in view of Park, in view of Lee, in view of Kis et al. (US 2014/0197459 A1) (“Kis”).
Regarding claim 7, the prior art does not teach:
The thickness of the channel layer can be from 0.5 to about 1.2nm.

Kis teaches:
That one can make a channel out of MoS2 that is 0.65nm thick.¶ 0002.
Kis teaches that by making a channel this thick one can reduce the short channel effects of transistors. Id. 
It would have been obvious to one of ordinary skill in the art to make the channel of the prior art the thickness as taught by Kis in order to reduce the short channel effects in small sized transistors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822